         Case 2:20-cr-00210-PD Document 51 Filed 04/28/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
          v.                                 :     Crim. No. 20-210
                                             :
MICHAEL “OZZIE” MYERS                        :

                                       ORDER

      AND NOW, this 28th day of April, 2021, in consideration of the Government’s Motion

for a Written Jury Questionnaire (Doc. No. 48), it is hereby ORDERED that the Government’s

Motion (Doc. No. 48) is DENIED.



                                                       AND IT IS SO ORDERED.

                                                       /s/ Paul S. Diamond
                                                       _________________________
                                                       Paul S. Diamond, J.
